UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6959



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAYSO LAWRENCE, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Herbert N. Maletz, Senior Judge, sitting
by designation. (CR-89-391-JFM)


Submitted:   September 30, 1999           Decided:   October 8, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Mayso Lawrence, Jr., Appellant Pro Se. John Vincent Geise, OFFICE
OF THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Following a jury trial, Mayso Lawrence was convicted on one

count of conspiracy to distribute and possess with intent to dis-

tribute cocaine, in violation of 21 U.S.C.A. § 846 (West 1981 &

Supp. 1999). On October 10, 1990, the district court sentenced him

to 235 months in prison.    Lawrence’s conviction was affirmed on

appeal.   See United States v. Arrington, No. 90-5384(L) (4th Cir.

Nov. 23, 1992) (unpublished).   He now attempts to file a second

direct criminal appeal, pursuant to 18 U.S.C. § 3742 (1994).      We

lack jurisdiction to consider the merits of the appeal, however,

because it is untimely. Criminal defendants have ten days from the

entry of the judgment or order at issue to file a notice of appeal.

See Fed. R. App. P. 4(b). The appeal periods established by Rule 4

are mandatory and jurisdictional. See Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978).   Lawrence filed his notice

of appeal in July 1999, nearly nine years outside of the appeal

period.   Lawrence’s failure to note a timely appeal or obtain an

extension of the appeal period therefore deprives this court of

jurisdiction to consider the merits of the appeal.    We therefore

deny leave to proceed in forma pauperis and dismiss the appeal.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.

                                                         DISMISSED


                                 2